DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al (US PG Pub No. 2010/0121974), in view of Visharam et al (US PG Pub No. 2010/0235542).
Regarding claim 1, Einarsson et al teaches a method of operating a streaming service (Abstract), the method comprising:
in an encoder [40]: 
receiving video data encoded at an initial bit rate by a source of the video data, wherein the source comprises an end point that streams the video data live to other endpoint (Abstract, Figure 3; Para. 0023-25); 
re-encoding the video data at a plurality of bit rates that include the initial bit rate and bit rates lower than the initial bit rate (Abstract, Figure 3; Para. 0024-25); and 
sending the video data at the plurality of bit rates simultaneously to a relay server (Figure 3; Para. 0025); 
streaming the video data at a given bit rate to a first end point, wherein the given bit rate comprises one of the bit rates (Figure 4; Para. 0029); 
sending test data to the first end point at an additional bit rate while streaming the video data at the given bit rate (Figures 4-5; Para. 0029 and 30);
increasing the additional bit rate of the test data by two or more increments until a total bit rate of the video data and the test data reaches a next available bit rate, or until a quality of the video data fails to satisfy a quality measure (Figures 4-5; Para. 0029-30);
when the total bit rate reaches the next available bit rate; and continuing to stream the video data to the first end point at the given bit rate when the quality of the video data fails to satisfy the quality measure at any of the two or more increments (Figures 4-5; Para. 0028-30). 
However, the reference is unclear with respect to other end points, the relay server, sending the video data at the plurality of bit rates simultaneously to an edge server. 
In similar field of endeavor, Visharam et al teaches other end points, the relay server, sending the video data at the plurality of bit rates simultaneously to an edge server (Figure 25, Para. 0337). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of making transcoding more efficient for edge servers.  
Regarding claim 3, Einarsson and Visharam, the combination teaches re-encoding the video data at a plurality of bit rates comprises generating multiple versions of the video data, wherein each of the multiple versions of the video data is encoded at a different bit rate relative to each other of the multiple versions of the video data (Einarsson: Para. 0025, 0029 and Visharam: Para. 0337).
Regarding claim 5, Einarsson and Visharam, the combination teaches streaming the video data at the next available bit rate comprises streaming a different one of the multiple versions of the video data that was encoded at the next available bit rate (Einarsson: Figure 4; Para. 0029).

Claim 7 is rejected wherein switching from streaming the video data at the given bit rate to streaming the video data at a lower bit rate in response to a decline in the quality irrespective of the sending of the test data (Einarsson: Figure 5; Para. 0030).

Claims 2, 10-12, 14-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of Visharam, further in view of Mani et al (US PG Pub No. 2017/0063702).
Regarding claim 2, Einarsson and Visharam, the combination teaches the test data, wherein the quality of the video data is defined in terms of one or more performance metrics associated with the streaming of the video data, and wherein the method further comprises: if the quality fails to satisfy the quality measure, refraining from sending any more of the test data (Einarsson: Para. 0026 and 0030). However, the combination is unclear with respect to the test data comprises a duplicate of at least a portion of the video data. 
In similar field of endeavor, Mani et al teaches the test data comprises a duplicate of at least a portion of the video data (Para. 0025). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of 
Claims 10 and 18 are rejected for same reasons discussed with respect to claims 1 and 2. 
Claim 11 is rejected for same reasons discussed with respect to claim 2.
Claim 12 is rejected for same reasons discussed with respect to claim 3.
Claim 14 is rejected for same reasons discussed with respect to claim 5.
Claim 15 is rejected for same reasons discussed with respect to claim 7.
Claim 17 is rejected for same reasons discussed with respect to claim 6.
Claim 19 is rejected for same reasons discussed with respect to claims 1 and 2.
Claim 20 is rejected for same reasons discussed with respect to claim 6.
Claim 21 is rejected for same reasons discussed with respect to claim 7.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of Visharam et al, further in view of Marr et al (US PG Pub No. 2009/0144425).
Regarding claim 8, Einarsson and Visharam, the combination teaches wherein streaming the video data at the given bit rate and at the next available bit rate comprises streaming the video data, as discussed above. However, the combination is unclear with respect to in accordance with a connectionless and unreliable transport protocol.
.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of VIsharam et al, further in view of Tan et al (US PG Pub No. 2015/0121437).
Regarding claim 9, Einarsson and VIsharam, the combination is unclear with respect to the video data comprises video captured of a gaming session by an originating end point for broadcast to the other end points.
In similar field of endeavor, Tan et al teaches the video data comprises video captured of a gaming session by an originating end point for broadcast to the other end points (Figures 2-3, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of allowing viewers to share experiences with other viewers watching similar stream.   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of VIsharam, in view of Mani further in view of Marr et al.

In similar field of endeavor, Marr et al teaches in accordance with a connectionless and unreliable transport protocol (Para. 0033). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of speeding up data transmission by establishing low latency and loss tolerating connections between applications and/or devices.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al, in view of Visharam, in view of Mani further in view of Tan et al.
Regarding claim 22, Einarsson, Visharam and Mani, the combination teaches limitations discussed with respect to claim 18. The combination is unclear with respect to the video data comprises video captured of a gaming session by an originating end point.
In similar field of endeavor, Tan et al teaches the video data comprises video captured of a gaming session by an originating end point (Figures 2-3, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423